DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The terminal disclaimer filed on 10/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,038,689 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  3-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayes (US D446,676) in view of Wootten, Jr. (US 2013/0263377) in further view of Weir (3,894,709).  With respect to claims 1 and 10, Mayes discloses, in Figure 1, a shampoo support apparatus comprising: a body having an upper end (corresponding to end with greater height), a lower end (corresponding to an end with less height), a top surfaces for supporting a user thereon, a bottom surface for resting on a support surface, a first side (extending from the upper end to the lower end) and a second side (extending from the upper end to the lower end); the top surface including an inclined plan tapering from the upper end to the lower end (to form a wedge shape); the body including a longitudinal axis from the upper end to the lower end, the longitudinal axis having a length; the longitudinal axis including a midpoint and a mediolateral axis bisecting the midpoint (along the fold line) creating an upper longitudinal length body segment (carrying the upper end) and a lower longitudinal length body segment (carrying the lower end), the upper longitudinal length body segment and the lower longitudinal length body segment forming the body, the upper longitudinal length body segment and the lower longitudinal length body segment having an identical length as well as an identical width (see Figure 2 showing stacked configuration with equal lengths and widths); a flexure hinge, formed by a portion of the cover element, joining the upper longitudinal length body segment and the lower longitudinal length body segment at the mediolateral axis; the upper longitudinal length body segment including a cushioning material forming a neck support at an intersection of the upper end and the top surface, the cushion material forming an upper back support on the top surface from the neck support to the mediolateral axis; the lower longitudinal length body segment including the cushioning material forming a lower back support on the top surfaces form the mediolateral axis to the lower end, the upper back support and the lower back support, in combination providing a continuous transition (slope) therebetween; an outer cover (unlabeled), but depicted as enclosing the sinusoidal shaped cushioning material; the body has a booster seat configurations wherein the lower longitudinal length body segment folds along the flexure bearing hinge onto the upper longitudinal length body segment so that the lower end contacts the upper end (see Figure 2); in the booster seat configuration the upper longitudinal length body segment including the cushioning materials forms a first seat at a top surface; in the booster seat configurations the lower longitudinal length body segment including the cushioning materials forms a second seat at the bottom surface; in the booster seat configuration the neck support is in an interior (within the folded portion) of the body; the booster seat configuration the body being rectangular in shape (see Figure 2). Mayes discloses all claimed elements with the exception of a water-resistance polymer for forming the outer cover and spaced apart first and second vertical support members.
Wootten, Jr. teaches a water resistant polymer cover (paragraph [0014]).  It would have been obvious to one of ordinary skill in the art to have formed the cover of Mayes from a polymer materials as taught by Wootten so as to protect the cushioning material from spills and/or bodily fluids thereby extending the life of the body.
Weir teaches a support structure (Figure 1) including spaced apart first and second vertical support members (20) and (20) supporting a horizontal member (17) therebetween, the horizonal member being supported at a smart device working distance from a neck support, the horizontal support member (17) having a connector (14) securable to a plurality of positions along the horizontal support member (17), the connector configured to accept and secure a smart device thereat (via (1)(5)(6)(7)(8)),  and; a line of sight viewing corridor extending perpendicular to a longitudinal axis from a body to the horizontal support member, the line of sight viewing corridor providing unobstructed visibility of the horizontal support member (if placed over a supporting body); further the horizontal support member being supported at a smart device working distance from the body; and the line of sight viewing corridor providing unobstructed visibility of the horizontal support member.  It would have been obvious to one of ordinary skill in the art to use the support with the wedge disclosed by Mayes.  The body and the support structure within the claim are not physically linked but are merely used together and one of ordinary skill in the art would find it comfortable to use a device holder while resting against a wedged cushion.

Regarding claim 3, Mayes discloses wherein the top surface of the upper longitudinal length body segment and the top surface of the lower longitudinal length body segment, in combination, further comprise a size to accommodate a back of a child (Fig. 4d).

Regarding claim 4, Mayes does not specifically disclose the specific material of the cushioning material.  Wootten Jr. teaches wherein the cushioning material further comprises closed cell polyurethane foam (Paragraph [0013]). It would have been obvious to one of ordinary skill in the art before the effective
fling dale of the invention to have farmed the cushioning material of Mayes from polyurethane as taught by Wootten Jr. so to provide the desired weight, density, cushioning properties, resistance, etc.

Regarding claim 5, Wootten Jr. discloses wherein the outer cover further comprises a polyvinyl chloride (PVC} material (Paragraph (0014) PVC covers).

Regarding claim 6, Mayes discloses the flexure bearing hinge further comprises the outer cover (cover is connected ai the fold line, allowing the body segments to fold onto one another).

Regarding claims 7 and 9, Mayes in view of Weir disclose an adjustable connector but does not specifically disclose the smart device working distance between 10-15 inches or 15-20 inches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have adjusted the connector and position of the user to space the smart device at the desired distance from the eyes of the user. Adjusting the position of the support with respect to the user and varying the distance will not yield unexpected results.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayes (US D446,676) in view of Wootten, Jr. (US 2013/0263377) in further view Weir (3,894,709) as applied to claim 1 above, and further in view of Johnson (5,548,853).  With respect to claim 2, Mayes, as modified, discloses all claimed elements with the exception of first and second straps.  
	Johnson discloses a support (10) further comprising: a first strap (34) secured to
the first side at the upper longitudinal length body segment (Fig.2), the first strap having a first fastener portion (buckle) configured to mate with a second fastener portion (end portion of 34 with the holes); a second strap (other 34) secured ta the second side at the upper longitudinal length body segment, the second strap having the second fastener portion (end with holes): and the first strap and the second strap, when fastened, have a girth for securing a torso of a child therein and against the top surface
of the upper longitudinal length body segment (Fig.2; Column 3, lines 3-10).  It would have been obvious to add such a strap system to the Mayes device, as modified, since such a system would provide occupant support and securement thereby preventing slipping off the side of the inclined cushion.

Response to Amendment
Applicant’s amendment has been considered in its entirety.  Applicant’s amendment has overcome the previously recited 112 b rejections.  Applicant’s terminal disclaimer has overcome the previous recited double patenting rejection.  The Examiner has replaced the teaching reference of Carter with a new reference to Weir in light of the Applicant’s claim amendment.  Weir teaches a support structure with two vertical support members, a horizontal support member and a connector securable to a plurality of poisoned along the horizontal support member wherein the connector is configured to accept a smart device.  The Examiner contends that the connector, while described by Weir as intended for supporting a book, is capable and therefore configured to support a smart device.  Furthermore, the structure is tightenable via (19) and foldable via hinges (21) and latch element (23), however, it would have been obvious to one of ordinary skill in the art to remove such tightening and folding features and provide a fixed structure for the sake of manufacturing simplicity.  Applicant’s arguments with respect to Carter are moot in view of the new grounds of rejection set forth above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636